Citation Nr: 1434132	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-30 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for cervical spine disability, diagnosed as cervical spine disease with radiculopathy (cervical spine disability).

3.  Entitlement to an initial compensable rating for service connected radiculopathy, right; L3-5and S1, chronic also claimed as spinal symptom, numbness on the thigh secondary to back condition and pinched nerve (radiculopathy).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision which granted service connection for radiculopathy with a noncompensable rating, denied service connection for diabetes mellitus, and deferred service connection for a cervical spine disability which was later denied in a January 2008 rating decision.  Both rating decision were issued from the Manila, Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

The Board recognizes that the RO has accepted the Veteran's explanation regarding the timeliness of the Veteran's substantive appeal.  The Veteran explains in an August 2009 letter to VA, with a copy of the substantive appeal dated October 2008, that the Veteran submitted his appeal to the VA Manila OPC.  The Board notes that a substantive appeal is not a jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Id.  In this case, the VA has explicitly waived the timeliness issue as a SSOC was issued in January 2014 with the date of the substantive appeal listed October 2008. 

The Board notes that the Veteran has limited his appeal for an increased rating for right leg radiculopathy in a February 2008 correspondence to VA.  In this statement he asserts that "...I feel an increase from zero percent (0%) to 10% for each leg is warranted."  The Board notes that the Veteran is currently only service connected for right side radiculopathy and thus a claim for left side radiculopathy is referred back to the RO below.

The issue of entitlement to compensation for left side radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The issues of service connection for cervical spine disability and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right leg radiculopathy manifested in incomplete paralysis that was no more than mild.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for right leg radiculopathy are met. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal for the requested 10 percent rating for his right leg radiculopathy there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.
Increased ratings

The Veteran's bilateral lower extremity radiculopathy is currently rated under Diagnostic Code 8521 pertaining to paralysis of the external popliteal nerve (common peroneal).  Under this diagnostic code, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a , Diagnostic Code 8521 (2013).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Merits
Here, the Veteran contends that his radiculopathy should be rated at 10 percent. 

In a September 2007 VA examination, a VA examiner noted numbness in his right lower extremity, right groin and both buttocks with constant sharp and dull radiating pain noted as moderate.  

The Veteran in a February 2002 correspondence to VA contended that his radiculopathy wakes him at time, and at times "knock me down for a day at time."  The Veteran emphasizes that the feels pain daily.  The Veteran in his October 2008 substantive appeal explains that his limitations to include his radiculopathy limit his daily activities and cause difficulty in "getting around."

The Board finds that the Veteran's symptoms warrant a rating of 10 percent because the Veteran's contentions and the medical evidence indicate that the Veteran's radiculopathy symptoms demonstrate mild incomplete paralysis.  The Board emphasizes that rating percentages in the Schedule for Rating Disabilities represents as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013) (Emphasis added.)  Here, the medical evidence which provides objective evidence of constant numbness with the Veteran's credible statement concerning the lack of mobility are indicative of mild incomplete paralysis and thus a 10 percent rating is warranted. The Veteran has not sought a rating greater than 10 percent, and the Board does not find that such a rating is warranted. While his pain was noted to be moderate by the examiner, moderate pain does not demonstrate moderate incomplete paralysis of the affected nerve. The symptoms in total reflect mild incomplete paralysis.

ORDER

An initial disability rating 10 percent for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals as the Veteran's cervical spine and diabetes examinations were, in part, inadequate.  

Regarding the Veteran's diabetes examination, the Board finds the rationale provided by the examiner to be flawed.  The VA examiner's opinion draws an inference between being overweight and diabetes and states that the two are "strongly linked."  However, ultimately opines that in the Veteran's case the two are not related because "not everyone with type 2 is overweight."  The Board finds that this opinion is flawed because the VA examiner does not address the specific situation of the Veteran.  

Additionally, the VA examiner's opinion in addressing the issue of aggravation of diabetes based on the Veteran's low back disability is also inadequate.  The VA examiner bases his opinion, in part, on a flawed premise, that the Veteran's weight has not caused restriction on activities.  The VA examiner examined the Veteran's "Capri" or VA medical information in reaching this conclusion.  However, the Veteran's service treatment records (STRs) report that following the Veteran's low back surgeries he began putting on weight.  The Board notes a November 1998 memo from the Air Force records that due to the Veteran's  "Spinal Spondylolisthesis he is unable to exercise and has been unable to do so for quite some time. [...] He is not currently on a profile, and will most likely be over his maximum allowable weight and maximum body fact because of lack of exercise."  This in service weight gain undermines the VA examiner's premise that the Veteran's low back disability has not contributed to his increased weight and thus did not contribute to his diabetes.  The Board notes that the United States Court of Appeals for Veterans held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) that "[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical an expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Considering the foregoing, as noted above, the Board finds that a new VA examination is warranted. 

Regarding the Veteran December 2007 examination of his cervical spine disability, this VA examination does not address a March 1995 MRI of the Veteran's spine which noted spondylosis.  While the 2007 VA examiner diagnosed the Veteran with spondylosis deformations in the Veteran's cervical spine, he opines the two are not related because lumbar spine degeneration cannot cause or give rise to a cervical disc degeneration per se and vice versa, degenerative disc condition are caused by ageing, history of trauma obesity, [and] repeated injury."  

The Board notes in regards to age that the Veteran had active military service for 26 years and was discharged at the age of 44, with regard to weight, as noted above, the Veteran was overweight in service due to his low back problem.  The Board also acknowledges the VA examiner never addressed the Veteran's contention that he had numbness in his elbow in service as evidence of a cervical spine disability.  The Veteran's contention is supported by a January 1998 STR which reports "elbow ( PP [pin prick]" which corroborates that he had numbness in his elbow.  This evidence in the STR was not considered by the VA examiner.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Considering the foregoing, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The VA examiner(s) should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service.  

(A).  After taking a detailed history from the Veteran regarding his diabetes and service-connected low back disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's diabetes was caused or aggravated by the Veteran's service connected low back disability or is otherwise etiologically related to the Veteran's active service.  

The examiner should comment on the Veteran's theory and the documented evidence of the Veteran's weight gain in service due to his service connected low back disability and what, if any, part this may have had in the Veteran's subsequent diagnosis of diabetes. 

(B).  After taking a detailed history from the Veteran regarding his cervical spine disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's cervical spine disability is etiologically related to his active service. 

The examiner should comment on the Veteran's January 1998 STR which reports "elbow ( PP (pin prick)" and the Veteran's theory that this evidence demonstrates the early signs of the upper extremity radiculopathy from his cervical spine disability.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, the AOJ should readjudicate the Veteran's claims on appeal based on a review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


